
	
		II
		112th CONGRESS
		2d Session
		S. 3693
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2012
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To enhance the safety of America’s schools.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the School Safety Enhancements Act of
			 2012.
		2.Grant program
			 for school securitySection
			 2701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3797a) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking Placement and inserting Installation;
			 and
					(ii)by
			 inserting surveillance equipment, after
			 detectors,;
					(B)by redesignating
			 paragraph (5) as paragraph (6); and
				(C)by inserting
			 after paragraph (4) the following:
					
						(5)Establishment of
				hotlines or tiplines for the reporting of potentially dangerous students and
				situations.
						;
				(2)in subsection
			 (d), by striking paragraph (1) and inserting the following:
				
					(1)The Federal share
				of the costs of a program provided by a grant under subsection (a) shall be not
				more than 80 percent of the total of such
				costs.
					;
				and
			(3)by adding at the
			 end the following:
				
					(g)Interagency
				task force
						(1)EstablishmentNot
				later than 60 days after the date of enactment of the
				School Safety Enhancements Act of
				2012, the Director and the Secretary of Education, or the
				designee of the Secretary, shall establish an interagency task force to develop
				and promulgate a set of advisory school safety guidelines.
						(2)Publication of
				guidelinesNot later than 1 year after the date of enactment of
				the School Safety Enhancements Act of
				2012, the advisory school safety guidelines promulgated by the
				interagency task force shall be published in the Federal Register.
						(3)Required
				consultationIn developing the final advisory school safety
				guidelines under this subsection, the interagency task force shall consult with
				stakeholders and interested parties, including parents, teachers, and
				agencies.
						.
			3.ApplicationsSection 2702(a)(2) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797b(a)(2)) is amended
			 to read as follows:
			
				(2)be accompanied by a report—
					(A)signed by the heads of each law enforcement
				agency and school district with jurisdiction over the schools where the safety
				improvements will be implemented; and
					(B)demonstrating that each proposed use of the
				grant funds will be—
						(i)an effective means for improving the safety
				of 1 or more schools;
						(ii)consistent with a comprehensive approach to
				preventing school violence; and
						(iii)individualized to the needs of each school
				at which those improvements are to be
				made.
						.
		4.Authorization of
			 appropriationsSection 2705 of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797e) is amended—
			(1)by striking $30,000,000 and
			 inserting $50,000,000; and
			(2)by striking
			 2001 through 2009 and inserting 2013, 2014, and
			 2015.
			
